       Case 1:18-cr-00328-KPF Document 221 Filed 06/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                               18 Cr. 328 (KPF)

ANILESH AHUJA and JEREMY SHOR,                            ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      This Order addresses the objection of Defendant Jeremy Shor to the

introduction of proposed Government Exhibits 203, 1570, and 1571 during the

testimony of Frank Dinucci. The Court has reviewed the exhibits, which the

Government represents to be examples of Bloomberg Virtual Confirmation (or

“VCON”) forms regarding transactions in which Mr. Shor was involved. The

Court understands that Mr. Shor does not dispute the authenticity of the

proposed exhibits, but rather argues that Mr. Dinucci is not a competent

witness through which they can be introduced.

      After reviewing the proposed exhibits, relevant case law, and the

Government’s proffer as to Mr. Dinucci’s anticipated testimony, the Court

believes that Mr. Dinucci may be able to lay a foundation for the exhibits’

introduction as non-hearsay statements of a party opponent. See Fed. R. Evid.

801(d)(2); United States v. White, 571 F. App’x 20, 23 (2d Cir. 2014) (summary

order) (affirming the introduction of, among other things, financial records and

airline records as statements of a party opponent). It will therefore permit the

Government to attempt to lay a foundation for the introduction of the proposed

exhibits through Mr. Dinucci.
     Case 1:18-cr-00328-KPF Document 221 Filed 06/26/19 Page 2 of 2



    SO ORDERED.

Dated: June 26, 2019
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
